In re Jorge Alberto Alvarez














NUMBER 13-03-00667-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI – EDINBURG
                                                                                                                       

IN RE JORGE ALBERTO ALVAREZ, Relator.
                                                                                                                       

On Relator’s Petition for Writ of Mandamus.
                                                                                                                       

O P I N I O N

Before Chief Justice Valdez and Justices Hinojosa and Castillo
Opinion Per Curiam
          Relator, Jorge Alberto Alvarez, filed a pro se petition for writ of mandamus on
October 30, 2003, requesting this Court to direct the respondent, the Honorable Juan R.
Partida, presiding judge of the 275th District Court of Hidalgo County, Texas, to rule on a
petition for writ of habeas corpus which relator filed on or about August 18, 2003, in cause
Numbers CR-0586-98-E(1) and CR-1507-00-E(1).  The real-party-in-interest, the State of
Texas, has filed a response to relator’s petition.
          The Court of Criminal Appeals has the authority to issue a writ of mandamus when
a trial court fails to act on a petition for writ of habeas corpus.  See, e.g., Martin v. Hamlin,
25 S.W.3d 718, 719 (Tex. Crim. App. 2000); McCree v. Hampton, 824 S.W.2d 578, 579
(Tex. Crim. App. 1992).  We are of the opinion that this Court does not have jurisdiction
over matters related to post-conviction writs of habeas corpus.  See In re McAfee, 53
S.W.2d 715, 718 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).   
          We dismiss relator’s petition for writ of mandamus for lack of jurisdiction.
 
                                                                                      PER CURIAM


Order delivered and filed
this 19th day of December, 2003.